Case: 20-60882     Document: 00516211846         Page: 1     Date Filed: 02/22/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      February 22, 2022
                                  No. 20-60882
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   Godlove Nswohnonomi,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A203 600 698


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Godlove Nswohnonomi, a native and citizen of Cameroon, petitions
   for review of a decision of the Board of Immigration Appeals (BIA)
   dismissing the appeal of a decision in which an Immigration Judge (IJ) denied
   his applications for asylum, withholding of removal, and relief under the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60882     Document: 00516211846           Page: 2   Date Filed: 02/22/2022




                                    No. 20-60882


   Convention Against Torture (CAT). Nswohnonomi argues that the BIA
   erred by dismissing his appeal, contending that he established that he
   suffered past persecution at the hands of the Cameroonian government and
   has a well-founded fear of future persecution at the hands of the government
   based on his imputed political opinion and his membership in a particular
   social group. Nswohnonomi further asserts that the IJ did not act as a neutral
   arbiter, thereby violating Nswohnonomi’s due process rights.
          An alien must exhaust all administrative remedies available to him as
   of right before this court may review a final order. 8 U.S.C. § 1252(a)(1),
   (d)(1). Nswohnonomi failed to exhaust before the BIA, and we therefore lack
   jurisdiction to consider his claims that the Cameroonian government imputes
   a pro-separatist political opinion on most Anglophones, that the BIA failed to
   consider that the reason he was detained was a pretext for persecution, and
   that he was a member of a particular social group comprised of Anglophones.
   See Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir.2004).
          Regarding Nswohnonomi’s exhausted claims, we review the BIA’s
   legal conclusions de novo and its factual findings under the substantial
   evidence standard, meaning that the findings must be based on the evidence
   and be substantially reasonable. Orellana-Monson v. Holder, 685 F.3d 511,
   517-18 (5th Cir. 2012). “Under the substantial evidence standard, reversal is
   improper unless we decide not only that the evidence supports a contrary
   conclusion, but also that the evidence compels it.” Chen v. Gonzales, 470 F.3d
   1131, 1134 (5th Cir. 2006) (internal quotation marks and citation omitted).
          Substantial evidence supports the BIA’s decision that Nswohnonomi
   failed to show that he suffered past persecution. The conditions and
   treatment Nswohnonomi experienced during his 10-day detention by
   Cameroonian security forces were not extreme enough to compel a finding of
   past persecution. See Tesfamichael v. Gonzales, 469 F.3d 109, 117 (5th Cir.




                                         2
Case: 20-60882       Document: 00516211846         Page: 3    Date Filed: 02/22/2022




                                    No. 20-60882


   2006). Further, based on the arguments properly raised to the BIA, we find
   no error in the BIA’s determination that Nswohnonomi has failed to establish
   a nexus between his alleged harm and a protected ground. See 8 U.S.C.
   § 1158(b)(1)(B)(i); Shaika v. Holder, 588 F.3d 861, 864 (5th Cir. 2009).
   Because Nswohnonomi failed to satisfy the asylum standard, he cannot meet
   the more stringent standard for withholding of removal. See Orellana-
   Monson, 685 F.3d at 518. Moreover, Nswohnonomi’s assertions regarding
   his CAT claim are too speculative to support CAT relief for a specific
   individual and are therefore insufficient to compel reversal under the
   substantial evidence standard. See Hakim v. Holder, 628 F.3d 151, 155 (5th
   Cir. 2010); see also Revencu v. Sessions, 895 F.3d 396, 401 (5th Cir. 2018).
            Finally, because the IJ gave Nswohnonomi the opportunity to be heard
   and to present evidence at his merits hearing, he fails to establish a due
   process violation in connection with his argument that the IJ failed to act as a
   neutral arbiter. See Toscano-Gil v. Trominski, 210 F.3d 470, 474 (5th Cir.
   2000).
            The petition for review is DENIED IN PART and DISMISSED
   IN PART for want of jurisdiction.




                                          3